 Case 2:20-cv-10375-RGK-AGR Document 25 Filed 03/25/21 Page 1 of 1 Page ID #:108



 1                                                                                     JS-6
 2
 3
 4
 5
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                                CENTRAL DISTRICT OF CALIFORNIA
 9
10   MINDY KIM,                                  )          Case No. 2:20-cv-10375-RGK-AGR
                                                 )
11                         Plaintiff(s)          )          ORDER DISMISSING ACTION FOR
                                                 )          LACK OF PROSECUTION
12   v.                                          )
                                                 )
13   WESTSIDE VENTURES, INC., et al.,            )
                                                 )
14                         Defendant(s)          )
                                                 )
15                                               )
16          On February 26, 2021, the Court issued an Order to Show Cause re Dismissal for Lack of
17   Prosecution [22]. Plaintiff’s response to the Order to Show Cause was due by March 4, 2021.
18   As of this date, no response has been filed to the Order to Show Cause, therefore, the Court
19   orders the matter dismissed for lack of prosecution.
20          IT IS SO ORDERED.
21
     Dated: March 25, 2021
22                                                          R. GARY KLAUSNER
                                                            UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28
